 
Exhibit 10.6
 
AMENDMENT TO AMENDED AND RESTATED
SENIOR PREFERRED STOCK PURCHASE AGREEMENT
 
AMENDMENT dated as of May 6, 2009, to the AMENDED AND RESTATED SENIOR PREFERRED
STOCK PURCHASE AGREEMENT dated as of September 26, 2008, between the UNITED
STATES DEPARTMENT OF THE TREASURY (“Purchaser”), and FEDERAL HOME LOAN MORTGAGE
CORPORATION (“Seller”), acting through the Federal Housing Finance Agency (the
“Agency”) as its duly appointed conservator (the Agency in such capacity,
“Conservator”).
 
Background
 
A. Purchaser and Seller have heretofore entered into the Amended and Restated
Senior Preferred Stock Purchase Agreement dated as of September 26, 2008 (the
“Amended and Restated Agreement”).
 
B. In the Amended and Restated Agreement, Purchaser committed itself to provide
to Seller, on the terms and conditions provided in the Amended and Restated
Agreement, immediately available funds in an amount as determined from time to
time as provided in the Amended and Restated Agreement, but in no event in an
aggregate amount exceeding $100,000,000,000.
 
C. Purchaser and Seller now desire to enter into an amendment to the Amended and
Restated Agreement for the purpose of increasing to $200,000,000,000 the maximum
aggregate amount permitted to be provided to Seller under the Amended and
Restated Agreement, and for the purpose of amending the terms of the Amended and
Restated Agreement in certain other respects.
 
D. Purchaser and Seller are each authorized to enter into this Amendment to the
Amended and Restated Agreement (“this Amendment”) increasing to $200,000,000,000
the maximum aggregate amount permitted to be provided to Seller under the
Amended and Restated Agreement, and amending the terms of the Amended and
Restated Agreement in certain other respects.
 
THEREFORE, for and in consideration of the mutual agreements herein contained
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Purchaser and Seller agree as follows:


- 1 -



--------------------------------------------------------------------------------



 



Terms and Conditions
 

1.   Definitions.

 
Capitalized terms used and not defined in this Amendment shall have the
respective meanings given such terms in the Amended and Restated Agreement.
 

2.   Amendment to Section 1 (Relating to Definition of New Defined Term
“Executive Officer”).

 
Section 1 of the Amended and Restated Agreement is hereby amended to insert the
following new defined term and corresponding definition after the definition of
the term “Exchange Act”:
 
“Executive Officer” has the meaning given to such term in Exchange Act
Rule 3b-7, as in effect on the date hereof.
 

3.   Amendment to Section 1 (Relating to Definition of “Indebtedness”).

 
The definition of “Indebtedness” in Section 1 of the Amended and Restated
Agreement is hereby amended to read as follows:
 
“Indebtedness” of any Person means, for purposes of Section 5.5 only, without
duplication, (a) all obligations of such Person for money borrowed by such
Person, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property or assets
purchased by such Person, (d) all obligations of such Person issued or assumed
as the deferred purchase price of property or services, other than trade
accounts payable, (e) all Capital Lease Obligations of such Person,
(f) obligations, whether contingent or liquidated, in respect of letters of
credit (including standby and commercial), bankers’ and similar instruments, and
(g) any obligation of such Person, contingent or otherwise, guaranteeing or
having the economic effect of guaranteeing and Indebtedness of the types set
forth in clauses (a) through (f) payable by another Person other than Mortgage
Guarantee Obligations (and, for the avoidance of doubt, without giving effect to
any change that may be made hereafter in respect of Statement of Financial
Accounting Standards No. 140 or any similar accounting standard).
 

4.   Amendment to Section 1 (Relating to Definition of “Maximum Amount”).

 
The definition of “Maximum Amount” in Section 1 of the Amended and Restated
Agreement is hereby amended to read as follows:
 
“Maximum Amount” means, as of any date of determination, $200,000,000,000 (two
hundred billion dollars), less the aggregate amount of funding under the
Commitment prior to such date.


- 2 -



--------------------------------------------------------------------------------



 



5.   Amendment to Section 2.1 (Relating to the Commitment).

 
Section 2.1 of the Amended and Restated Agreement is hereby amended to read as
follows:
 
2.1 Commitment.  Purchaser hereby commits to provide to Seller, on the terms and
conditions set forth herein, immediately available funds in an amount up to but
not in excess of the Available Amount, as determined from time to time (the
“Commitment”); provided, that in no event shall the aggregate amount funded
under the Commitment exceed $200,000,000,000 (two hundred billion dollars). The
liquidation preference of Senior Preferred Stock shall increase in connection
with draws on the Commitment, as set forth in Section 3.3 below.
 

6.   Amendment to Section 2.5 (Relating to Termination of Purchaser’s
Obligations).

 
Section 2.5 of the Amended and Restated Agreement is hereby amended to read as
follows:
 
2.5 Termination of Purchaser’s Obligations.  Subject to earlier termination
pursuant to Section 6.7, all of Purchaser’s obligations under and in respect of
the Commitment shall terminate upon the earliest of: (a) if the Liquidation End
Date shall have occurred, (i) the payment in full of Purchaser’s obligations
with respect to any valid request for funds pursuant to Section 2.4 or (ii) if
there is no Deficiency Amount on the Liquidation End Date or if no such request
pursuant to Section 2.4 has been made, the close of business on the
15th Business Day following the determination of the Deficiency Amount, if any,
as of the Liquidation End Date; (b) the payment in full of, defeasance of or
other reasonable provision for all liabilities of Seller, whether or not
contingent, including payment of any amounts that may become payable on, or
expiry of or other provision for, all Mortgage Guarantee Obligations and
provision for unmatured debts; and (c) the funding by Purchaser under the
Commitment of an aggregate of $200,000,000,000 (two hundred billion dollars).
For avoidance of doubt, the Commitment shall not be terminable by Purchaser
solely by reason of (i) the conservatorship, receivership or other insolvency
proceeding of Seller or (ii) the Seller’s financial condition or any adverse
change in Seller’s financial condition.
 

7.   Amendment to Section 5.5 (Relating to Indebtedness).

 
Section 5.5 of the Amended and Restated Agreement is hereby amended to read as
follows:
 
5.5. Indebtedness.  Seller shall not, and shall not permit any of its
subsidiaries to, in each case without the prior written consent of Purchaser,
incur, assume or otherwise become liable for (a) any Indebtedness if, after
giving effect to the incurrence thereof, the aggregate Indebtedness of Seller
and its subsidiaries on a consolidated basis would exceed (i) through and
including December 30, 2010, 120.0% of the amount of Mortgage Assets Seller is
permitted by Section 5.7 to own on December 31, 2009; and (ii) beginning on
December 31, 2010, and through and including December 30, 2011, and each year
thereafter,


- 3 -



--------------------------------------------------------------------------------



 



120.0% of the amount of Mortgage Assets Seller is permitted by Section 5.7 to
own on December 31 of the immediately preceding calendar year, or (b) any
Indebtedness if such Indebtedness is subordinated by its terms to any other
Indebtedness of Seller or the applicable subsidiary. For purposes of this
covenant the acquisition of a subsidiary with Indebtedness will be deemed to be
the incurrence of such Indebtedness at the time of such acquisition.
 

8.   Amendment to Section 5.7 (Relating to Owned Mortgage Assets).

 
Section 5.7 of the Amended and Restated Agreement is hereby amended to read as
follows:
 
5.7. Mortgage Assets.  Seller shall not own, as of any applicable date, Mortgage
Assets in excess of (i) on December 31, 2009, $900 billion, or (ii) on
December 31 of each year thereafter, 90.0% of the aggregate amount of Mortgage
Assets of Seller as of December 31 of the immediately preceding calendar year;
provided, that in no event shall Seller be required under this Section 5.7 to
own less than $250 billion in Mortgage Assets.
 

9.   Amendment to Section 5.10 (Relating to Executive Compensation).

 
Section 5.10 of the Amended and Restated Agreement is hereby amended to read as
follows:
 
5.10. Executive Compensation.  Seller shall not, without the consent of the
Director, in consultation with the Secretary of the Treasury, enter into any new
compensation arrangements with, or increase amounts or benefits payable under
existing compensation arrangements of, any Named Executive Officer or other
Executive Officer of Seller.
 

10.   Amended and Restated Agreement to Continue, as Amended.

 
Except as expressly modified by this Amendment, the Amended and Restated
Agreement shall continue in full force and effect.
 

11.   Effective Date.

 
This Amendment shall not become effective until it has been executed by both of
Purchaser and Seller. When this Amendment has been so executed, it shall become
effective as of the date first above written.


- 4 -



--------------------------------------------------------------------------------



 



 
FEDERAL HOME LOAN MORTGAGE
CORPORATION, by
 
Federal Housing Finance Agency,
its Conservator
 
 
/s/  James B. Lockhart III

James B. Lockhart III
Director
 
 
UNITED STATES DEPARTMENT
OF THE TREASURY
 
 
/s/  Timothy F. Geithner

Timothy F. Geithner
Secretary of the Treasury


- 5 -